 



Exhibit 10.2

CAPITALSOURCE INC.
SECOND AMENDED AND RESTATED EQUITY INCENTIVE PLAN

FORM OF NON-QUALIFIED OPTION AGREEMENT
FOR DIRECTOR

          Non-qualified Option   This option is not intended to be an incentive
option under Section 422 of the Internal Revenue Code and will be interpreted
accordingly.
 
        Vesting   This option is exercisable only as to the vested portion of
the shares of Stock (the “Shares”) shown in the notice of grant of stock options
(the “Grant Notice”). The option may be exercised, in whole or in part, to
purchase a whole number of vested Shares of not less than 100 Shares, unless the
number of vested Shares purchased is the total number available for purchase
under the option, by following the procedures set forth in the Plan and below in
this Agreement.
 
            Notwithstanding the vesting schedule set forth in the Grant Notice,
in the event of a Change of Control (as defined in this Agreement), the option
Shares will become 100% vested.
 
            For purposes of this Agreement:
 
       

  •   “Change of Control” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of Shares of the Company or its successor. Notwithstanding
the foregoing a transaction described in clause (i) or clause (ii) of the
preceding sentence shall not be a Change of Control if persons who are
shareholders of the Company or its Affiliates immediately prior to the
transaction continue to own 50% or more of the combined voting power of the
Company or the resulting entity immediately following the transaction.
 
       

  No additional Shares will vest after your Service has terminated for any
reason.
 
        Term   Your option will expire in any event on the Expiration Date shown
on the Grant Notice. Your option will expire earlier if your Service terminates,
as described below.
 
        Regular Termination   If your Service terminates for any reason, other
than Cause, then the unvested portion of your option shall expire immediately
and the vested portion of your option will expire at the close of business at
Company headquarters on the earlier of the Expiration Date or the third
anniversary of your termination date.
 
        Termination for Cause   If your Service is terminated for Cause, then
you shall immediately forfeit all rights to your option and the option shall
immediately expire.
 
        Notice of Exercise   When you wish to exercise this option, you must
notify the Company by filing the

 



--------------------------------------------------------------------------------



 



              proper “Notice of Exercise” form at the address given on the form.
Your notice must specify how many Shares you wish to purchase (in a parcel of at
least 100 Shares generally). Your notice must also specify how your Shares
should be registered (in your name only or in your and your spouse’s names as
joint tenants with right of survivorship). The notice will be effective when it
is received by the Company.
 
            If someone else wants to exercise this option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.
 
        Form of Payment   When you submit your notice of exercise, you must
include payment of the option price indicated on the Grant Notice for the Shares
you are purchasing. Payment may be made in one (or a combination) of the
following forms:
 
            -       Cash, your personal check, a cashier’s check, a money order
or another cash equivalent acceptable to the Company.
 
            -      Shares which have already been owned by you for more than six
months and which are surrendered to the Company. The value of the Shares,
determined as of the effective date of the option exercise, will be applied to
the option price.
 
            -       To the extent a public market for the Shares exists as
determined by the Company, by delivery (on a form prescribed by the Company) of
an irrevocable direction to a licensed securities broker acceptable to the
Company to sell Shares and to deliver all or part of the sale proceeds to the
Company in payment of the aggregate option price and any withholding taxes (if
approved in advance by the Compensation Committee of the Board).
 
        Transfer of Option   During your lifetime:
 
       

  •   only you (or, in the event of your legal incapacity or incompetency, your
guardian or legal representative) may exercise the option; and
 
       

  •   you cannot transfer or assign this option. For instance, you may not sell
this option or use it as security for a loan.
 
            If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or it may be transferred upon your death by the laws of descent and
distribution. Regardless of any marital property settlement agreement, the
Company is not obligated to honor a notice of exercise from your spouse, nor is
the Company obligated to recognize your spouse’s interest in your option in any
other way.
 
            Notwithstanding the restrictions on transfer in this section of the
Agreement, the Board may authorize, in their sole discretion, the transfer of a
vested option (in whole or in part) to a member of your immediate family or a
trust for the benefit of your immediate family.
 
        Shareholder Rights   You, or your estate or heirs, have no rights as a
shareholder of the Company until the Shares have been issued upon exercise of
your option and either a certificate evidencing your Shares has been issued or
an appropriate entry has been made on the Company’s books. No adjustments are
made for distributions or other rights if the applicable record date occurs
before your certificate is issued (or an appropriate book entry is made), except
as described in the Plan.
 
        Adjustments   In the event of a split, a distribution or a similar
change in the Shares, the number of Shares covered by this option and the option
price per Share may be adjusted (and

 



--------------------------------------------------------------------------------



 



              rounded down to the nearest whole number) pursuant to the Plan.
Your option shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.
 
        Applicable Law   This Agreement will be interpreted and enforced under
the laws of the State of Delaware, other than any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction.
 
        The Plan   The text of the Plan is incorporated in this Agreement by
reference. Certain capitalized terms used in this Agreement are defined in the
Plan, and have the meaning set forth in the Plan.
 
            This Agreement, the associated Grant Notice and the Plan constitute
the entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded.

By signing the Grant Notice, you agree to all of the terms and conditions
described above, in the Grant Notice and in the Plan.

 